tcmemo_2011_123 united_states tax_court frederick d todd ii and linda d todd petitioners v commissioner of internal revenue respondent docket no filed date david b shiner and sanjay shivpuri for petitioners angela b friedman jason w anderson and david s weiner for respondent memorandum findings_of_fact and opinion haines judge after concessions the issues for decision are whether petitioner frederick d todd ii petitioner received a taxable_distribution of dollar_figure from united employee benefit fund uebf in alternatively if petitioner did not receive a taxable_distribution from uebf in whether petitioner received dollar_figure of discharge_of_indebtedness income in whether petitioners are liable for an addition_to_tax under sec_6651 for and whether petitioners are liable for a sec_6662 penalty for or some of the facts have been stipulated and are so found the stipulations of facts and the exhibits attached thereto are incorporated herein by this reference at the time they filed their petition petitioners resided in texas findings_of_fact petitioner was a practicing neurosurgeon employed by frederick d todd ii m d p a corporation a texas corporation of which petitioner was the sole shareholder director and president the corporation also employed a few individuals who worked with petitioner on date petitioner signed an application on behalf of the corporation to become a member of the american workers master_contract group awmcg authorizing awmcg to represent the corporation in negotiations with the national production workers union local local the union representing the corporation’s employees the corporation agreed 1unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure amounts are rounded down to the nearest dollar to provide eligible employees with a death_benefit only dbo plan organized through the american workers benefit fund awbf a welfare_benefit_fund established between awmcg and local the agreement provided that upon a covered employee’s death awbf would provide the employee’s designated_beneficiary with an amount equal to eight times the employee’s annual income up to dollar_figure million however awbf’s obligation to pay a death_benefit ceased if the corporation’s covered_employee was voluntarily or involuntarily terminated or retired if the corporation ceased making contributions or if the master_contract between the union and the master_contract group was not renewed as an eligible_employee of the corporation petitioner enrolled in the dbo plan designating petitioner linda d todd as the beneficiary of the dollar_figure million death_benefit a few of petitioner’s fellow eligible employees also participated in the dbo plan on date petitioner submitted an application_for life_insurance to southland life_insurance co southland on behalf of awbf on date southland issued a dollar_figure million universal_life_insurance policy policy no on petitioner’s life to awbf the annual premium on policy no was approximately dollar_figure the policy was owned solely by awbf to provide insurance to fund the death_benefit owed by awbf to petitioner’s wife if petitioner died the corporation made yearly contributions to awbf on behalf of petitioner and his fellow covered employees and deducted those payments under sec_419a upon receipt of the corporation’s yearly contribution awbf paid the premium on policy no on date petitioner submitted another application_for life_insurance to southland on date southland issued a dollar_figure million indexed universal_life_insurance policy policy no on petitioner’s life that required an annual premium of approximately dollar_figure on date petitioner transferred ownership of policy no to awbf on date awbf rolled policy no which had an accumulation value of dollar_figure into policy no pursuant to sec_1035 resulting in a single dollar_figure million policy on petitioner’s life on date awbf merged into united employees benefit fund uebf uebf was a welfare_benefit_fund established between professional workers master_contract group and the union of needletrades industrial and textile employees local local to provide a dbo plan to eligible employees of participating employers before date petitioner’s corporation made yearly contributions to awbf on behalf of petitioner and his fellow covered employees and deducted those payments as contributions to awbf after receiving notice of the transfer of the insurance policies on the lives of the corporation’s employees from awbf to uebf on date the corporation made contributions to uebf which paid the premiums on the southland life_insurance policies held on the lives of petitioner and his covered employees under article of the uebf trust agreement trust agreement the employer and employee trustees had discretionary authority to make loans to a plan participant on a nondiscriminatory basis upon an application and written evidence of an emergency or serious financial hardship from the eligible_employee the trustees could make a loan up to the amount of the present_value of the death_benefit david fensler was a certified employee benefit specialist and was the employer trustee and administrator of both uebf and awbf james skonicki was the employee trustee of uebf from before through on date southland notified petitioner’s insurance agent that the maximum available distribution from policy no was dollar_figure and that any greater distribution would cause the policy to lapse on date petitioner submitted to uebf an application_for a loan of dollar_figure for unexpected housing costs 2the loan requirements of awbf and uebf were the same 3the present_value of the death_benefit was to be actuarially computed using an assumed interest rate of percent and an assumed mortality of age upon receipt of petitioner’s loan application mr fensler recommended to mr skonicki that the loan4 to petitioner be approved neither mr fensler nor mr skonicki made further inquiries into the hardship claimed by petitioner on date mr fensler submitted a policy loan request to southland requesting a loan of dollar_figure on policy no however after receiving the loan check mr fensler decided that the percent interest rate charged by southland on the loan made the choice of a partial surrender from policy no a better prospect on date petitioner agreed to a distribution which would reduce the face value of policy no to dollar_figure on date southland reissued a check for dollar_figure to uebf representing the distribution from policy no upon receipt of the funds from southland uebf issued a check for dollar_figure to petitioner on date on date the corporation made its annual contribution to uebf for petitioner’s dbo plan and on date uebf 4our reference to the transaction as a loan is made for ease of discussion this reference is not dispositive of the status of the transaction and the determination of whether the transaction between petitioner and uebf is a valid debt for tax purposes is the subject of discussion below 5the midterm applicable_federal_rate applicable to loans with terms of to years was dollar_figure percent for loans originating in date see sec_1274 revrul_2002_53 2002_2_cb_427 the long-term applicable_federal_rate for loans originating in date was dollar_figure percent revrul_2002_53 c b pincite made a premium payment to southland on policy no after however petitioner’s corporation stopped making its annual contributions to uebf on behalf of petitioner’s dbo plan and uebf ceased premium payments on policy no the trust agreement provided that a loan from uebf had to be secured_by a pledge of the actuarially determined present_value of the eligible employee’s death_benefit and evidenced by an executed promissory note that provided for payments at least quarterly the trust agreement also required that the loan bear a reasonable rate of interest taking into account the interest rates charged by persons in the business of lending money for loans which would be made under similar circumstances six months after the dollar_figure check was delivered to petitioner and after mr fensler provided an amortization schedule on date petitioner signed a promissory note to uebf in the amount of dollar_figure the stated_interest on the note wa sec_1 percent and the note provided that petitioner make quarterly installment payments of dollar_figure beginning on date and continuing until the note was paid the note and the trust agreement also included an alternative means of repayment referred to by petitioners as a dual repayment mechanism in the absence of quarterly payments by petitioner the dual repayment mechanism allowed uebf to deduct the outstanding loan balance from any payment or distribution due from uebf to the participant or his beneficiary according to uebf the dual repayment mechanism prevented a participant from defaulting on his obligation to repay the loan while any payments or distributions were due to the participant under the terms of the agreement at the end of and petitioner owed a principal balance of dollar_figure as of the date of trial petitioner had not made any payments on the note and uebf had taken no action to collect on the note the trust agreement required that uebf hire an auditor to conduct a certified audit and issue an opinion as to the uebf financial statements an accounting firm conducted a certified audit and despite the dual repayment mechanism and its purported protection against default determined that the purported loan to petitioner was in default because of the nonreceipt of payments for the taxable_year sec_2002 and the auditor required uebf to report the loan as uncollectible or in default in and on schedules g of forms annual return report of employee_benefit_plan uebf and its trustees issued a statement expressing disagreement with the auditor explaining that the dual repayment mechanism prevented the loan from entering default under the terms of the trust agreement and uebf’s policies and procedures the statement likewise explained that the loan was not in default or uncollectible because petitioner’s death_benefit owed by uebf under the dbo plan would provide the necessary collateral for the payment of the promissory note on date petitioners filed delinquent and federal_income_tax returns on date respondent issued a notice determining deficiencies for and of dollar_figure and dollar_figure respectively together with sec_6662 penalties of dollar_figure and dollar_figure respectively the deficiencies were based primarily on unreported dividends from life_insurance contributions made on petitioner’s behalf by the corporation and denial of petitioners’ claimed charitable_contribution deductions petitioners filed a petition with the tax_court for and on date in preparation for trial respondent discovered petitioner had received a dollar_figure distribution from uebf in arguing that the distribution was taxable upon receipt respondent filed an amendment to answer and asserted an increased deficiency for of dollar_figure and an increased penalty under sec_6662 of dollar_figure respondent alternatively argued that if the dollar_figure distribution was a valid loan the indebtedness was discharged in and resulted in a deficiency for of dollar_figure and a penalty under sec_6662 of dollar_figure respondent also asserted an addition_to_tax under sec_6651 of dollar_figure for but none for opinion i burden_of_proof as a general_rule the taxpayer bears the burden of proving that the commissioner’s determinations set forth in a notice_of_deficiency are erroneous rule a 290_us_111 however the commissioner has the burden_of_proof as to any new issue or increased deficiency rule a respondent concedes that he bears the burden_of_proof because the only issues to be decided were raised in the amendment to answer ii loan or plan distribution the parties agree that petitioner received dollar_figure from uebf on date petitioners maintain that the distribution was a loan which petitioner intended to repay respondent argues that the distribution from uebf to petitioner was taxable_income the parties agree that uebf did not distribute the funds in satisfaction of its obligation to petitioner’s beneficiaries under the dbo plan sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived exclusions from gross_income must be narrowly construed 515_us_323 one such exclusion excepts the receipt of loan proceeds from gross_income because the temporary economic benefit of income is offset by a corresponding obligation to repay 384_f2d_748 5th cir dennis v commissioner tcmemo_1997_275 however for genuine indebtedness to be present there must be both good-faith intent on the part of the borrower to repay the debt and good-faith intent by the lender to enforce payment of the debt 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 wright v commissioner tcmemo_1992_60 the u s court_of_appeals for the fifth circuit to which an appeal in this case would lie absent a stipulation otherwise has held that whether a transaction constitutes a loan for income_tax purposes is a factual question involving several considerations and a distinguishing characteristic of a loan is the intention of the parties that the money advanced be repaid 412_f2d_974 5th cir important factors considered by courts in finding a bona_fide debt are whether the promise to repay was evidenced by a note or other instrument interest was charged a fixed schedule for repayments was established collateral was given to secure payment repayments were made the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and the parties conducted themselves as if the transaction was a loan see goldstein v commissioner tcmemo_1980_273 and cases cited therein we address each factor in turn a whether the promise to repay was evidenced by a note or other instrument a note or other instrument is indicative of a debtor- creditor relationship teymourian v commissioner tcmemo_2005_232 however an instrument will be given little weight when the form of the instrument fails to correspond with the substance of the transaction provost v commissioner tcmemo_2000_177 on date uebf issued a dollar_figure check to petitioner six months later on date petitioner signed a promissory note to uebf for a loan of dollar_figure despite the requirements within the trust agreement the parties failed to contemporaneously memorialize the indebtedness when the money was distributed to petitioner moreover the record further reflects that neither petitioner nor uebf adhered to the terms of the promissory note or the trust agreement that governed the transaction uebf failed to charge a market rate of interest petitioner did not make quarterly payments as required under the promissory note and uebf did not attempt to collect the amount owed or any portion thereof after petitioner defaulted for the foregoing reasons the court finds that neither petitioner nor uebf strictly complied with the terms of the loan agreement or the promissory note thus the court gives the promissory note little weight this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced b whether interest was charged the payment of interest indicates the existence of a bona_fide loan 204_f3d_1228 9th cir affg tcmemo_1998_121 teymourian v commissioner supra morrison v commissioner tcmemo_2005_53 the trust agreement provided that a reasonable rate of interest should be charged taking into account the interest rates charged by persons in the business of lending money under similar circumstances southland charged a rate of dollar_figure percent on a similar loan and petitioner acknowledges that the 1-percent interest rate charged on the promissory note was lower than the market rate the failure of uebf and petitioner to agree to a reasonable market rate of interest as dictated by the trust agreement indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced c whether a fixed schedule for repayment was established a fixed schedule for repayment is indicative of a bona_fide loan welch v commissioner supra pincite teymourian v commissioner supra evidence that a creditor did not intend to enforce payment or was indifferent to the exact time an advance was repaid indicates a bona_fide loan did not exist 23_tc_408 affd 236_f2d_159 6th cir provost v commissioner supra according to the promissory note petitioner was to make quarterly installment payments of dollar_figure beginning on date and continuing until the note was fully paid three months after the first payment was due uebf provided petitioner with an amortization schedule reflecting quarterly payments that should have been paid beginning on date almost months after the first payment was due the parties finally executed the promissory note petitioner did not make any payments to uebf and uebf never attempted to collect the amount owed after each default this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced d whether collateral was given to secure payment respondent argues that petitioner provided no collateral because he did not own or have any rights in the southland insurance policies purchased on his life awbf secured the potential death_benefit obligation by purchasing policy no from southland on date petitioner purchased his own policy from southland policy no however on date petitioner transferred ownership of policy no to awbf which rolled the balance of policy no into policy no after the merger of awbf and uebf in policy no became the property of uebf at the time of the purported loan petitioner did not own the policy had no access to the cash_value of the policy and had no rights to the proceeds from the policy thus respondent correctly states that the policy cannot be treated as collateral for petitioner’s purported loan in response petitioners claim that the death_benefit owed to them by uebf under the dbo plan and not the southland insurance policies provided the necessary collateral for the payment of the promissory note petitioners argue that when combined with the death_benefit owed by uebf the dual repayment mechanism served as collateral since any balance remaining on the loan at the time of petitioner’s death would reduce the death_benefit payable by uebf to his beneficiaries thus petitioner claims he provided the necessary collateral despite making no payments or relinquishing control_over any property in favor of uebf in our analysis below we find the dual repayment mechanism does not serve as a valid repayment method for purposes of classifying the distribution to petitioners as a bona_fide loan however the mechanism could serve as security between the parties for the promissory note for example if petitioner died having met all conditions precedent entitling him to death_benefits uebf would receive dollar_figure from southland and would be obligated to pay dollar_figure million to petitioner’s beneficiary the dual repayment mechanism agreed to by petitioners provides security and allows uebf to deduct the dollar_figure distribution from the death_benefit obligation this factor indicates the parties possible intent to establish a debtor-creditor relationship at the time the funds were advanced e whether repayments were made repayment is an indication that a loan is bona_fide 52_tc_255 affd 422_f2d_198 5th cir although petitioner signed a promissory note obligating him to make quarterly payments beginning in date as of the date of trial petitioner had not made any payments toward the purported loan petitioners argue that the dual repayment mechanism serves as a valid method of repayment for a valid debt to exist for tax purposes there must exist an unconditional obligation to repay midkiff v commissioner 96_tc_724 indebtedness is ‘an existing unconditional and legally enforceable obligation for the payment of a principal sum ’ affd sub nom 992_f2d_226 9th cir quoting 56_tc_951 if a repayment mechanism is too contingent and indefinite the alternative payment method is not recognized 81_tc_77 despite petitioners’ characterization of the transaction and the dual repayment mechanism there are significant conditions precedent to petitioners’ receipt of a death_benefit under the dbo plan from uebf if the corporation ceased participation in the uebf plan if the covered_employee was voluntarily or involuntarily terminated or retired or if the master_contract group and local failed to renew their agreement then uebf was not required to pay any benefits thus even if petitioner had rights to a death_benefit the rights were contingent because if any of the foregoing conditions were present at the time of his death his beneficiaries would not receive benefits from uebf because the purported benefits were contingent upon multiple future events petitioner cannot reasonably rely on the death_benefit as an alternative payment method to show that the loan would be unconditionally repaid this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced f whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan this factor is best determined by looking to whether there was a reasonable expectation of repayment in light of the economic realities of the situation at the time the funds were advanced 54_tc_905 a reasonable prospect of repayment at the time the funds were advanced indicates the existence of a bona_fide loan welch v commissioner f 3d pincite petitioner earned a substantial living as a neurosurgeon and there was a reasonable prospect of petitioner’s repaying the purported loan this factor favors the existence of a debtor- creditor relationship between the parties g whether the parties conducted themselves as if the transaction were a loan the conduct of the parties may be sufficient to indicate the existence of a loan 25_tc_387 teymourian v commissioner tcmemo_2005_232 morrison v commissioner tcmemo_2005_53 petitioners produced little evidence showing uebf and petitioner conducted themselves in a manner indicating that uebf’s distribution of dollar_figure to petitioner was a loan although petitioner executed a loan application and a promissory note neither party strictly abided by their terms first petitioner failed to provide any written evidence of the unexpected housing costs that necessitated the loan application and uebf made no further inquiry into the hardship second the interest rate was below market petitioner failed to make any quarterly payments as required under the promissory note and uebf never attempted collection third the promissory note was not executed for almost months after the funds were advanced lastly petitioner’s corporation ceased making contributions to uebf to fund petitioner’s death_benefit shortly after petitioner received the dollar_figure distribution from uebf this factor indicates the parties did not intend to establish a debtor-creditor relationship at the time the funds were advanced h conclusion in accordance with our analysis above respondent has met his burden of proving that the distribution of dollar_figure did not constitute a bona_fide loan on this record the court holds that petitioners improperly failed to report as income the dollar_figure uebf distributed to petitioner in because of our findings herein it is unnecessary to address the parties’ arguments regarding a discharge_of_indebtedness by uebf or the year in which it occurred iii penalties and additions to tax a addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax in the case of any failure to timely file a federal_income_tax return unless it is shown that such failure is due to reasonable_cause and not willful neglect a showing of reasonable_cause requires petitioners to demonstrate they exercised ordinary business care and prudence and nevertheless were unable to file the return by the due_date sec_301_6651-1 proced admin regs petitioners filed their returns for and on date respondent did not assert a sec_6651 addition_to_tax for the amount of the sec_6651 addition_to_tax is a computational matter based on the amount of tax due to the extent respondent bears the burden of proving an increased sec_6651 addition_to_tax respondent has met this burden if petitioners’ concessions result in an increased deficiency for see sec_7491 116_tc_438 howard v commissioner tcmemo_2005_144 petitioners admit that they did not have reasonable_cause for their failure to timely file and failed to argue that the addition should not apply accordingly we conclude that petitioners are liable for an addition_to_tax under sec_6651 for in an amount to be determined in the rule computation b accuracy-related_penalty under sec_6662 petitioners contest the imposition of an accuracy-related_penalty for sec_6662 and b and imposes a 20-percent accuracy-related_penalty upon any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement 6because of the parties’ concessions and our holding that petitioners improperly failed to report the dollar_figure distribution as income in we find it unnecessary to address respondent’s alternative position regarding the imposition of the accuracy- related penalty for or petitioners’ response thereto of income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with respect to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner supra pincite once respondent meets his burden of production petitioners bear the burden_of_proof as to substantial_authority reasonable_cause or similar provisions id in an amendment to answer respondent asserted an increased penalty based on the asserted increased deficiency for each year at issue to the extent respondent bears the burden_of_proof for the increased penalty we find that respondent has met that burden see bhattacharyya v commissioner tcmemo_2007_19 howard v commissioner supra respondent has proved that petitioners improperly excluded from income in the dollar_figure distribution from uebf which exceeds both percent of the tax required to be shown on the return and dollar_figure respondent has also shown that petitioners negligently disregarded rules and regulations by failing to make a reasonable attempt to ascertain the correctness of the treatment of the distribution petitioners arranged for a distribution from the policy accepted funds and made no attempt to make payments on the purported loan thus defaulting moreover petitioner provided no evidence that he discussed his failure to meet the terms of his purported loan with his tax_return_preparer or made any attempt to determine the correct treatment of his failure to report any income associated with the distribution on his income_tax return this evidence is sufficient to indicate that it is appropriate to impose a penalty under sec_6662 for except to any portion of the underpayment as to which petitioners acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1 b income_tax regs however the taxpayer cannot avoid the penalty merely by having a professional adviser read a summary of the transaction and offer advice that assumes the facts presented are true see novinger v commissioner tcmemo_1991_289 moreover the professional’s advice must be based on all pertinent facts and circumstances and if the adviser is not versed in the nontax factors mere reliance on the tax adviser may not suffice see 205_f3d_54 2d cir 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 freytag v commissioner supra pincite for a taxpayer’s reliance on advice to be sufficiently reasonable so as to negate possible liability for the accuracy- related penalty the court has stated that a taxpayer must satisfy a three-prong test by showing the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided the adviser with the necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioners claim that they relied on the tax_advice of jeffrey oerke c p a who prepared their return and thus reasonable_cause exists however there is no evidence that mr oerke had any particular expertise in employee benefit plans or that petitioners thought he had such expertise furthermore petitioners failed to show that they provided mr oerke with all the necessary and accurate information to properly prepare their returns or evaluate the purported loan petitioner testified that although he provided mr oerke with a copy of the promissory note he was unsure whether mr oerke received any documents related to the dbo benefit plan finally the record indicates that petitioner did not seek or receive an opinion from mr oerke regarding the validity of the purported loan transaction instead mr oerke merely prepared petitioners’ income_tax return for from the documents petitioners provided as we have stated reliance on the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she opined on any or all of the items reported herein id pincite for all of the foregoing reasons petitioners are precluded from now arguing that they relied on the tax_advice of mr oerke we conclude that petitioners’ underpayment for was the result of their substantial_understatement_of_income_tax and their negligence and disregard of rules or regulations under sec_6662 we also conclude that petitioners are not entitled to the reasonable_cause and good_faith defense under sec_6664 because they did not rely on their accountant thus we find that petitioners are liable for the accuracy-related_penalty for pursuant to sec_6662 in an amount to be determined in the rule computation we do not impose a sec_6662 penalty for the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
